The foregoing opinion meets with my hearty concurrence, save in so far as it intimates that the defendant (respondent here) might, at some stage of the proceedings, have successfully urged an objection to that portion of the complaint alleging the cost of hospital and medical services rendered for the minor. In my opinion, by including these allegations in the complaint, the father, who was also suing as guardian ad litem of his son, effected an equitable assignment to his son of any claim which he might have had, and stated a cause of action based upon the charges for the services referred to, which was not vulnerable to any objection which the defendant might have urged at any stage of the proceeding.
In such a case, while the father is primarily liable for services rendered to his minor son, the minor is also liable, and his estate, if he has one, would be held to respond to one rendering medical or hospital services, *Page 227 
if payment could not be enforced against the parent.
Multiplicity of actions is to be avoided, and, in my opinion, the practice here followed is to be commended in cases where the responsible parent sues as guardian. I accordingly concur in the opinion, save as herein set forth.